DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 9/24/2021; claims 33-57 are pending; claims 1-32 have been cancelled.

	
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant argues:
the background of Albrecht merely describes several techniques that are used to achieve pneumoperitoneum in laparoscopic surgery. In other words, the background of Albrecht describes different techniques, used in laparoscopic surgery, to perform real surgical insufflation.
The Office respectfully disagrees.  In para. 0024 and 0050, Stoianovici explicitly states:
… a wide variety of actual or simulated organs or tissue may be manipulated and/or treated in accordance with the invention, including e.g. actual or simulated heart, lung, liver, kidney, prostrate … the like.
... it may be desirable to provide a device that can be used for multiple procedures.

In Applicant’s own specification, para. 0047, 0029:
“The first entry model 10 is connected to an organ receptacle 102. The organ receptacle 102 contains one or more live or simulated organs or tissue structures 104.”
“… The laparoscopic trainer 20 is a useful tool for teaching, practicing and demonstrating various surgical procedures and their related instruments in simulation of a patient”
Hence, the invention in Stoianovici features a device and method for use in training and evaluating various medical procedures capable of simulating various types of actual organ / tissue and one or more live organs as well and for simulating real world surgeries.   

Applicant argues:
.. described by Albrecht at the background section, in real surgical insufflation, the insufflation gases, e.g. CO2, increase the pressure inside the abdominal cavity relative to the ambient pressure, inflating the abdomen like a balloon. This is in direct contrast to what is described in claim 1 where the pressure inside the receptacle is equalized with the ambient pressure by releasing the negative pressure (breaking the vacuum) inside the receptacle via penetration of the simulated abdominal wall and receptacle. Applicants assert that this pressure equalization or reversing negative pressurization is achieved without delivering any pressurized insufflation gasses inside the receptacle. As a result, the simulated abdominal wall of the present invention is not distended upwardly as in real surgical insufflation. In contrast, the simulated abdominal wall remains stationary and the simulated organs together with the receptacle move downwardly with respect to the simulated abdominal wall due to elastic expansion of the receptacle. In essence, penetration results in translation of the simulated organs which creates an appearance of insufflation when viewed via a scope.
The Office respectfully submits that claim 1 merely state “wherein the receptacle being configured to retain a negative pressure inside the receptacle such that the one or more simulated organs are located proximate to the simulated abdominal wall”.  However, claim 1 does not recite any type of mechanism for generating “a negative pressure” in the claimed receptacle. 
Second, applicant’s own specification, in para. [0053], “the entire receptacle 102 can be made of an elastic, flexible plastic, or balloon-like material such that the entirety of the receptacle 102 is permitted to be drawn closer to the first entry model 10 in an undeformed condition or upon application of negative pressure. 
Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claim 35 (and dependent claims 36 - 37) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43 – 57 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715